In a CPLR article 78 proceeding to compel the production of certain records of the White Plains Housing Authority, the appeals are from (1) an order of the Supreme Court, Westchester County (Cerrato, J.), entered May 6, 1983, which granted the petition and (2) a judgment of the same court, entered May 23, 1983 upon the order. 11 Appeal from the order dismissed (see Matter of Aho, 39 NY2d 241, 248). H Judgment affirmed. No opinion. ¶ Petitioner is awarded one bill of costs. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.